            Case 1:20-cr-00061-JD Document 34 Filed 11/19/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW HAMPSHIRE



United States of America

       v.                                   Criminal No. 20-cr-61-JD
                                            Opinion No. 2020 DNH 202
Jared Stottlar


                                    O R D E R

       Pursuant to Federal Rule of Criminal Procedure 15,

defendant Jared Stottlar moves for leave to depose Sergeant

Justin R. Howe of the Sanbornton Police Department (doc. no.

31).    The government objects.



                                    Background

       Stottlar is charged with two counts of possession with

intent to distribute methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1), and one count of possession of a firearm in

furtherance of a drug trafficking crime, in violation of 18

U.S.C. § 924(c).        He has pleaded not guilty to the charges.



                                    Discussion

       Stottlar contends that he needs to depose Sergeant Howe in

order to “present his case including any pretrial motions,

possibly including motions to suppress which may be dispositive

. . . .”       Doc. 31 ¶ 6.    He argues that Sergeant Howe’s
         Case 1:20-cr-00061-JD Document 34 Filed 11/19/20 Page 2 of 3



deposition testimony is necessary to “clear up confusion and

uncertainty” about a stop and search in which Sergeant Howe was

involved.    Id. ¶ 10.

    The government objects to Stottlar’s request to depose

Sergeant Howe.     The government argues that Stottlar has not

shown that the “exceptional circumstances” required for the

court to authorize a deposition of Sergeant Howe under Rule 15

exist.   Stottlar did not file a reply.

    A party may move that a prospective witness be
    deposed in order to preserve testimony for trial.
    The court may grant the motion because of
    exceptional circumstances and in the interest of
    justice.

Fed. R. Crim. P. 15(a).       Rule 15 is not intended “to provide a

method of pretrial discovery . . . .”          Fed. R. Crim. P. 15,

Notes of the Advisory Committee on the 1974 Amendment.            Rather,

the “principal objective” of Rule 15 “is the preservation of

evidence for use at trial.”       Id.     “Allowing depositions too

freely would create the risks that parties would seek to use

depositions as a discovery device in criminal cases.”            United

States v. Mann, 590 F.2d 361, 365 (1st Cir. 1978).

    Stottlar has not shown that his request to depose Sergeant

Howe is within the scope of Rule 15.         Stottlar does not show

that an exceptional circumstance exists which justifies the

deposition, such as a likelihood that Sergeant Howe will be

unavailable for trial.      E.g., United States v. Keithan, 751 F.2d

                                      2
        Case 1:20-cr-00061-JD Document 34 Filed 11/19/20 Page 3 of 3



9, 12 (1st Cir. 1984) (holding that witnesses’ physical

infirmities that prevented them from leaving their home far from

the courthouse qualified as “exceptional circumstances”); United

States v. Bunnell, 201 F. Supp. 2d 169, 171 (D. Me. 2002)

(finding that witness was likely to be unavailable for trial

because of “degenerative and debilitating brain disorder”).

      Rather, the purpose of the proposed deposition is to obtain

discovery for motions practice.          See doc. 31 ¶¶ 6, 8.   That

purpose, however, does not fall within the bounds of Rule 15.

See United States v. Poulin, 592 F. Supp. 2d 137, 145 (D. Me.

2008) (rejecting defendant’s motion to depose a witness under

Rule 15 because proposed deposition was for purpose of obtaining

“information with which he plans to demonstrate that the

Government's evidence is faulty”).



                                Conclusion

      For the foregoing reasons, Stottlar’s motion to depose

Sergeant Howe (doc. no. 31) is denied.

      SO ORDERED.


                                   __________________________
                                   Joseph A. DiClerico, Jr.
                                   United States District Judge

November 19, 2020

cc:   Counsel of Record.


                                     3
